

116 HR 2788 IH: Rural Health Clinic Modernization Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2788IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. Smith of Nebraska (for himself, Mrs. Rodgers of Washington, Ms. Sewell of Alabama, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to modernize provisions relating to rural health clinics under Medicare. 
1.Short titleThis Act may be cited as the Rural Health Clinic Modernization Act of 2019. 2.Modernizing physician, physician assistant, and nurse practitioner utilization requirements (a)In generalSection 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)) is amended— 
(1)in paragraph (2)(B), by striking has an arrangement and all that follows through the first semicolon and inserting meets the requirements described in paragraph (8);; and (2)by adding at the end the following new paragraph: 
 
(8)Requirements for certain facilities describedFor purposes of paragraph (2)(B), with respect to a facility which is not a physician-directed clinic, the following requirements are described in this paragraph: (A)ArrangementThe facility has an arrangement consistent with the provisions of State and local law relative to the practice, performance, and delivery of health services, with one or more physician assistants (as defined in paragraph (5)(A)) or one or more nurse practitioners (as defined in such paragraph). 
(B)Practice and oversight requirements 
(i)In generalSubject to clause (ii), the delivery of health services under such arrangement shall be in accordance with State law or the State regulatory mechanism governing the practice of physician assistants or nurse practitioners. (ii)Exception if no State laws or regulations applicableIn the case where a State does not have laws or regulations governing the practice, performance, and delivery of health services by a physician assistant or nurse practitioner, the Secretary shall adopt regulations for facilities located in such State that provide for the periodic review by physicians of covered services furnished by physician assistants and nurse practitioners, the supervision and guidance by such physicians of physician assistants and nurse practitioners, and the preparation by such physicians of such medical orders for care and treatment of clinic patients as is necessary. Such regulations shall also require facilities located in such a State to have arrangements with physicians for referral of and consultation for patients as the facility deems necessary and for advice and assistance in the management of medical emergencies.. 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 3.Removing outdated laboratory requirements (a)In generalSection 1861(aa)(2)(G) of the Social Security Act (42 U.S.C. 1395x(aa)(2)(G)) is amended by striking , including clinical laboratory services and all that follows through additional diagnostic services and inserting the following: and has prompt access to clinical laboratory services and additional diagnostic services. 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 4.Allowing rural health clinics the flexibility to contract with physician assistants and nurse practitioners (a)In generalSection 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)), in the first sentence of the flush matter following paragraph (2), is amended by striking (iii) employs a physician assistant or nurse practitioner, and (iv) and inserting and (iii). 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 5.Allowing rural health clinics to be the distant site for a telehealth visit (a)In generalSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended— 
(1)in the first sentence of paragraph (1)— (A)by striking or a practitioner (described in section 1842(b)(18)(C)) and inserting , a practitioner (described in section 1842(b)(18)(C)), or a rural health clinic; and 
(B)by striking or practitioner and inserting , practitioner, or rural health clinic; (2)in paragraph (2)(A)— 
(A)by striking or practitioner and inserting practitioner, or rural health clinic; and (B)by striking such physician or practitioner and inserting such physician, practitioner, or rural health clinic; and 
(3)in paragraph (4)(A), by striking or practitioner and inserting practitioner, or rural health clinic. (b)Effective dateThe amendments made by this section shall apply to services furnished on or after the date of the enactment of this Act. 
6.Including facilities located in certain areas 
(a)In generalSection 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)) is amended, in the first sentence of the flush matter following paragraph (2), by inserting or in an area that has been designated by the chief executive officer of the State and certified by the Secretary as rural after Census). (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
7.Increasing reimbursement for rural health clinicsSection 1833(f) of the Social Security Act (42 U.S.C. 1395l(f)) is amended— (1)in paragraph (1), by striking , and at the end and inserting a semicolon; 
(2)in paragraph (2)— (A)by inserting (before 2020) after in a subsequent year; and 
(B)by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new paragraphs: 
 
(3)in 2020, at $105 per visit; (4)in 2021, at $110 per visit; 
(5)in 2022, at $115 per visit; and (6)in a subsequent year, at the limit established under this subsection for the previous year increased by the percentage increase in the MEI (as so defined) applicable to primary care services (as so defined) furnished as of the first day of that year..  
